Citation Nr: 1818246	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-47 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for neuropathy of the left lower extremity. 


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 







INTRODUCTION

The Veteran had a period of active duty for training from May 1983 to September 1983, in addition to other active military service from June 1989 to April 1992 and from May 2006 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2015, the Board remanded the Veteran's appeal for additional development.  The Board remanded the Veteran's claim again in June 2017.  The agency of original jurisdiction (AOJ) substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In the July 2015 remand, it was noted that the Veteran appeared to be seeking entitlement to service connection for a chronic foot disability.  That matter was referred to the RO for clarification, and if necessary, for appropriate action.  

In April 2016, the following note is in the file "Non-AMC issues have been identified regarding remanded decision dated July 29, 2015."  However, no further development was completed on this action. 

The issue of development of the chronic foot disability matter has still not been completed by the AOJ.  Therefore, the Board does not have jurisdiction over this actions and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

The Veteran's neuropathy of the left lower extremity did not occur in nor is it etiologically related to service.

CONCLUSION OF LAW

Service connection for neuropathy of the left lower extremity is not established. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her neuropathy had its origin during her period or periods of active military service as a result of her duties while in service.  In the alternative, it is contended that the Veteran's neuropathy, which preexisted her second period of active military service, underwent a permanent increase in severity during that period of service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation. See Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310 (b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a preliminary issue, the Board notes that the Veteran asserts, and there is some indication that, neuropathy of the left lower extremity may have preexisted service.  Specifically, in a February 2006 medical record, prior to her entry into active duty in May 2006, "noted idiopathic neuropathy, right leg greater than left."  This raises the technical issue as to whether the presumption of soundness applies. 

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment; or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.         § 1111; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If a veteran is presumed sound at service entrance, a disease or injury that manifested in service is deemed incurred in service if the Secretary is unable to rebut the presumption. Gilbert v. Shinseki, 26 Vet. App. 48, 53  (2012), aff'd 749 F.3d 1370  (Fed. Cir. 2014).  

The presumption of soundness relates to the second requirement-the showing of in-service incurrence or aggravation of a disease or injury.  In order to invoke the presumption of soundness, a Veteran must show that he or she suffered from a disease or injury while in service.  Thereafter, except for conditions noted at induction, the presumption of soundness ordinarily operates to satisfy the second service connection requirement without further proof. Horn, 25 Vet. App. at 236.  

Even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or to have been found to have been actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease. Gilbert, 26 Vet. App. at 53-54  (citing Holton v. Shinseki, 557 F.3d 1362, 1367  (Fed. Cir. 2009)("The presumption of soundness...does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof").  In other words, the evidence must show that a disease or injury, if not noted upon entry to service, manifested during or was incurred in service.  The presumption of soundness is not for application without a predicate finding that a preservice disease or injury manifested or was incurred in service. Id., at 52.  Consequently, there must be evidence that the disease or injury (not noted upon entry to service) manifested or was incurred in service. Id. 

Here, neuropathy of the left lower extremity was not noted at entry into service in May 2006.  Therefore, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the left lower extremity neuropathy disability preexisted service, and clear and unmistakable evidence that it was not aggravated.  In this case, the only contemporaneous mention of neuropathy of the left lower extremity preexisting service is a February 2006 medical record.  All other evidence, is contrary to that record, including a medical record in January 2007 that limits the neuropathy to "right foot only; left foot ok."  While there is a VA examination in May 2008 that provides a diagnosis of bilateral early idiopathic neuropathy dating to 2006, the VA examiner seemed to base the diagnosis almost exclusively on the Veteran's subjective reports as there is no analysis of any medical records in the examination notes.  Further, there are no other non-provisional diagnoses of neuropathy of the left lower extremity dating back to the Veteran's service.  As such, there is no clear and unmistakable evidence of preexistence and the presumption of soundness is not rebutted.  Therefore, this is a claim for service connection rather than for aggravation.

The first two elements of service connection are a current disability and an in-service incurrence of the disability.  The Veteran has a diagnosis of neuropathy of the left lower extremity. There is not, however, any evidence of left lower extremity neuropathy in the service treatment records, although right lower extremity neuropathy was noted.

The Board will also consider whether there is a nexus between service and the current disability or between the current disability and the Veteran's service-connected disorders. Id. The Veteran originally filed an application for bilateral neuropathy.  Through a rating decision dated September 2016, the Veteran was granted service connection for idiopathic neuropathy of the right lower extremity.

Upon review of the Veteran's service treatment records, it is clear that, on more than one occasion, the Veteran was assigned a physical profile for her right lower extremity pathology.  Significantly, from October 2005 to January 2007, the Veteran had repeated complaints of neuropathy of her right leg.  However, as mentioned above, only once were there complaints specific to the left leg, with a diagnosis of "idiopathic neuropathy, right leg greater than left."  Of note, there is no examination around that time of the Veteran's left leg, but there are several examinations of her right leg indicating neuropathy. 

The Veteran was afforded a VA examination in May 2008.  The Veteran claimed that she had left leg numbness since 2006, but that the numbness was intermittent.  On objective examination, neurological findings and strength were within normal limits, except the Veteran indicated that her sense of touch was weakened.  The examiner gave a diagnosis of early sensory idiopathic neuropathy, since 2006.  However no opinion was offered as to whether that pathology had its origin during, or might have been aggravated by, the Veteran's period or periods of active military service.  Further, as mentioned above, the diagnosis seems to be based on the Veteran's statements to the examiner and not on a review of the medical records.  Therefore, the Board gives this opinion little probative weight.

The Veteran was afforded another VA examination in April 2016. The examiner noted the Veteran's past medical history, including several complaints of right foot pain or numbness from 2005.  The examiner provided a diagnosis of idiopathic peripheral neuropathy of the right lower extremity, dated 2005.  The examiner then provided a diagnosis of peripheral sensory polyneuropathy of the left lower extremity, dated 2010.  The Veteran stated that she was diagnosed with peripheral neuropathy prior to her 2005 deployment, where she had numbness and tingling pain in her right foot.  After examination, the examiner remarked that based upon "history provided today and the subjective sensory exam findings suggest a sensory peripheral polyneuropathy of the [right lower extremity] and possibly the [left lower extremity]."  The examiner determined that the Veteran's service treatment records document that she developed symptoms and was diagnosed with sensory peripheral neuropathy involving the right foot during military service.  However, the examiner determined that the Veteran's neuropathy of the left lower extremity was not due to military service.  The examiner commented that "there is no evidence found of symptoms involving the left foot.  However today's exam findings are suggestive of peripheral sensory polyneuropathy involving the left foot, as well as the right." 

As to secondary service connection, the examiner stated that "the record suggests that [the Veteran] has diabetic peripheral sensory polyneuropathy which involves bilateral lower extremities; therefore, the [left lower extremity] neuropathy is not secondary to the in-service, idiopathic, [right lower extremity] neuropathy."  No further rationale was provided.  The evidence used to conclude there is diabetic peripheral neuropathy was not clearly identified.

Given this, the Veteran was afforded a third VA examination in August 2017.  The VA examiner reviewed the Veteran's files.  Overall, the examiner did not find that the Veteran's left lower extremity neuropathy is in any way causally related to or has been aggravated by her service-connected disabilities, including anxiety disorder, her neuropathy of the right side, or irritable bowel syndrome (IBS).

In so finding, the examiner stated that the neuropathy of the right leg does not lead to neuropathy of the opposite, left side.  Further, anxiety does not lead to sensory polyneuropathy and there is no indication that the Veteran's IBS was associated with malnutrition that would lead to a vitamin deficiency that may cause neuropathy.  

As for aggravation, the examiner pointed that out that there is no evidence of a baseline level of severity of the condition to determine aggravation.  The lone note of the lower left extremity examination in service indicated it was normal and, in all other notes, she denied symptoms of her lower left extremity. 

The examiner noted that the Veteran's neuropathy of the left leg did not truly appear until April 2016 and even then the indications of neuropathy are subjective alone and there are no other neurological abnormalities. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for neuropathy of the left lower extremity because there is no nexus to connect the present disability to service.  The Board notes that the Veteran's STRs are silent as to any treatment, diagnosis, or complaints of problems with the Veteran's neuropathy of the left lower extremity while in service.  Relevant post-service treatment records reflect that the Veteran's was first concretely diagnosed with neuropathy of the left lower extremity in April 2016, nine years after her discharge from service. 

The Board accords great probative weight to the April 2016 and August 2017 VA examiners' opinions that the Veteran's neuropathy of the left lower extremity was not incurred in nor a result of the Veteran's service as it is predicated a detailed review of the records, including her STRs and VA examinations.  The VA examiners' opinions sufficiently address the potential link between the present neuropathy of the left lower extremity, aggravation, and service, and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on her own behalf that neuropathy of her left lower extremity is related to her military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno, at 470.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Therefore, while the Veteran is competent to describe her symptoms, she cannot, as a layperson, provide competent medical evidence establishing a connection between her neuropathy of the left lower extremity and service.  Moreover, she has offered only conclusory statements on the same and did not consistently describe these symptoms in service, despite describing symptoms of neuropathy of her right lower extremity.

Based on the foregoing, the Board finds that service connection is not warranted for neuropathy of the left lower extremity.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for neuropathy of the left lower extremity is denied. 




____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


